Whitman, Judge.
The notice of appeal in this case was filed with the lower court on May 22, 1970, and recites that a "transcript of evidence and proceeding will be filed for inclusion in the record on appeal.”
Under the Appellate Practice Act the transcript specified by the notice of appeal is required to be filéd within 30 days after filing of the notice of appeal unless within such time a time extension is applied for and allowed. Ga. L. 1965, pp. 18, 21, 26 (Code Ann. §§ 6-804, 6-806).
In this case the transcript was not timely filed nor was any application for, a time extension made within the 30-day period following the filing of the notice of appeal.
Failure to timely file the transcript or to timely obtain an extension of time for so doing requires dismissal of the appeal. Fahrig v. Garrett, 224 Ga. 817, 818 (165 SE2d 126); Culver v. *670Sisk, 223 Ga. 519 (156 SE2d 352); Fowler v. State, 226 Ga. 646 (177 SE2d 47).
Argued January 11, 1971
Decided April 21, 1971.
Andrew A. Smith, for appellant.
Levy, Buffington & Levy, M. Alvin Levy, George M. Bobo, for appellees.

Appeal dismissed.


Eberhardt, J., concurs. Hall, P. J., concurs specially.